Citation Nr: 0428436	
Decision Date: 10/15/04    Archive Date: 10/19/04	

DOCKET NO.  01-02 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a July 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa, that denied the benefit 
sought on appeal.  The appellant, who had service in the 
United States Army Reserve between February 1960 and November 
1965, including periods of active duty for training in that 
timeframe, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.  In August 
2001, the Board returned the case to the RO for additional 
development and the case was subsequently returned to the 
Board for final appellate review.

In March 2004, the Board requested an expert medical opinion 
from the Veterans Health Administration (VHA).  In June 2004, 
the Board received the VHA opinion.  A copy of that opinion 
was provided to the appellant and his representative, and in 
July 2004 the appellant's representative indicated that the 
appellant had no further evidence or argument to present.  In 
a statement from the appellant dated in September 2004, he 
waived any right to have the case remanded to the RO for 
review of the additional medical opinion and requested the 
Board to proceed with adjudication of the case.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant was exposed to acoustic trauma while 
performing active duty for training and currently has hearing 
loss that is causally or etiologically related to that 
acoustic trauma.



CONCLUSION OF LAW

Bilateral hearing loss was incurred during active service.  
38 U.S.C.A. §§ 101(2), (24), 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).

In this regard, the Board notes that the appellant was not 
provided notice of the VCAA as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  However, since this 
decision represents a complete grant of the benefit sought on 
appeal, the Board finds that the failure to provide the 
appellant the appropriate content complying VCAA notice in 
this case is harmless error and that the appellant is not 
prejudiced by the Board issuing a decision in his case.  In 
addition, since this decision represents a complete grant of 
the benefit sought on appeal, no further assistance need be 
provided the appellant in developing the evidence necessary 
to substantiate his claim.  As such, the Board will proceed 
with a review of the appellant's claim.

The appellant essentially contends that he was exposed to 
loud noise while performing periods of active duty for 
training while serving in the United States Army Reserve.  He 
maintains that this noise exposure has resulted in his 
currently diagnosed hearing loss.

Applicable law provides that service connection will be 
granted if it is shown that an individual suffers from a 
disability resulting from an injury suffered, or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered, or disease contracted in the 
line of duty, in the active military, naval or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Active 
service includes full-time active duty, any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred in or 
aggravated in the line of duty, and any period of inactive 
duty for training during which the individual concerned was 
disabled or died from an injury incurred in or aggravated in 
the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony of an inservice occurrence of an injury or disease, 
and (3) medical evidence of a nexus or relationship between 
the current disability and the inservice disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2003).

A review of the evidence of record discloses that the 
appellant clearly has a current disability in that he has 
been diagnosed as having sensorineural hearing loss by both 
private and VA physicians.  The record also discloses that 
the appellant had some exposure to noise during periods of 
active duty training between February 1960 and November 1965 
given his military occupational specialty as a light weapons 
infantryman.  Available service medical records do not show 
that a sensorineural hearing loss was manifested during 
service.  Consequently, the question is whether the hearing 
loss diagnosed following service is related to the noise the 
appellant was exposed to during service.

In support of the appellant's claim, he submitted a November 
1999 statement from James W. White, M.D.  Dr. White indicated 
that his association with the appellant was first established 
in 1994 when he was found to have hearing loss when he tested 
for the Department of Transportation.  Dr. White indicated 
that the appellant had a rather heavy noise exposure while in 
the Army between 1959 and 1965.  Dr. White recorded that the 
appellant had been a truck driver most of his life and had 
not had a particularly noisy job.  The appellant denied 
hunting but acknowledged using power saws in his house and in 
some of his home work.  Dr. White concluded that the 
appellant was indicating that his heavy noise exposure in his 
life was while he was in the Army from 1959 to 1965 at which 
time he had considerable exposure to artillery fire.  
Dr. White stated that it would seem that certainly this, if 
not the complete cause, contributed to his sensorineural 
hearing loss.  

On the other hand, a statement from a VA staff audiologist 
dated in August 2002 noted that the appellant had Reserve 
duty from 1960 to 1965 and that it was plausible some hearing 
loss started while on active duty.  However, the staff 
audiologist noted that the earliest record of hearing loss 
was from 1994 and that based upon the information available 
regarding the appellant's hearing loss, it would appear not 
as likely not as a significant hearing loss was incurred 
while on active duty.

In March 2004 the Board requested a VHA opinion regarding the 
etiology of the appellant's hearing loss.  The Board 
acknowledged the November 1999 opinion from Dr. White and the 
August 2002 opinion from the VA audiologist and indicated 
that of concern was the fact that the opinions, in reciting 
that the appellant had service between 1959 or 1960 to 1965, 
suggested a possibility of an overstatement of the 
appellant's noise exposure during service.  The Board went on 
to explain that the appellant had basic training, basic 
combat training, and advanced individual training between 
February 1960 and June 1960 and then subsequent periods of 
active duty for training of approximately two weeks' duration 
as a gunner in August 1961 and 1962 and as a carpenter in 
August 1963 and in 1964, and likely a similar period of 
active duty training in 1965.  The question posed was:  Given 
the appellant's opportunity for noise exposure during 
service, was the currently diagnosed hearing loss in any way 
related to that noise exposure?  In a June 2004 opinion it 
was concluded that based on the most current audiological 
test results obtained, the appellant's positive history of 
noise exposure in service, and the lack of frequency specific 
thresholds for audiological screenings in service, it was the 
audiologist's opinion that it was at least as likely as not 
that part of the appellant's current hearing loss was related 
to noise exposure while in service.

Based on this record, the Board finds that there is a basis 
for granting service connection for hearing loss.  While 
there were conflicting opinions in the form of a November 
1999 statement from Dr. White that was favorable to the 
appellant's claim and an August 2002 opinion from a VA 
audiologist that was less than favorable, a comprehensive 
review of all evidence, including the fact that the 
appellant's noise exposure was for discrete, finite periods 
of time during his period of Reserve service, the June 2004 
opinion from the VA audiologist was supportive of the 
appellant's position in concluding that it was as least as 
likely as not that some part of the appellant's hearing loss 
was related to noise exposure while in service.  Therefore, 
the Board concludes that service connection for hearing loss 
is established.


ORDER

Service connection for bilateral hearing loss is granted.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



